 

Exhibit 10.7

 



EQUITY INTEREST PLEDGE AGREEMENT

 

This Equity Interest Pledge Agreement (this “Agreement”) is entered in Beijing,
the People’s Republic of China (“PRC”, excluding the Hong Kong Special
Administrative Region, the Macao Special Administrative Region and Taiwan, for
the purposes of this Agreement) and dated August 18, 2017 by and between the
following parties:

 

(1)

PLEDGEE: Shanghai Renren Automobile Technology Co., Ltd.



Registered Address: Room 917-918,No 328,Jiajian Road, Jiading District,
Shanghai,
China Representative: Liu Jian



 

and

 

(2) PLEDGOR: Ren Jintao

PRC Identification Card No: 110105197805152331



Residential Address: No.222 of Third Floor, No.33 of Beiwaxili, Haidian
District, Beijing, China

 

(individually a “Party” and collectively the “Parties”)

 

WHEREAS:

 

A. The Pledgor is a PRC citizen, and owns 99% equity interest in Shanghai
Jieying Automobile Sale Co. Ltd (上海捷盈汽車銷售有限公司) (“PRC Company”).    

B. PRC company is a company registered in Shanghai, PRC engaging in the business
of sales of automobiles.    

C. The Pledgor and the Pledgee entered into a Loan Agreement on August 18, 2017,
pursuant to which the Pledgee extended a loan in the amount of RMB
49,500,000(the “Loan”) to the Pledgor (the “Loan Agreement”).    

D.

The Pledgee, a wholly foreign-owned company registered in Shanghai, PRC, has
been licensed by the PRC relevant government authority to carry out the business
of automotive technology, Internet Information Technology, etc.



   

E. Simultaneous with the execution of this Agreement, the Pledgor has also
entered into an Equity Option Agreement with the Pledgee, pursuant to which the
Pledgor grants to the Pledgee an exclusive right to purchase the Equity Interest
(as defined below) at any time upon satisfaction of various requirements under
the PRC law (the “Option Agreement”).    

F. In order to ensure that (i) the Pledgor repays the Loan under the Loan
Agreement; (ii) the Pledgee collects Service Fees under the Service Agreement
and License Fees under the License Agreement from PRC Company, (iii) the
Pledgor’s other obligations under the Option Agreement is fulfilled, and (iv)
all other debts, monetary liabilities or other payment obligations owed to the
Pledgee by the Pledgor and/or PRC Company, arising under or in relation to the
Service Agreement or the Loan Agreement, or the License Agreement including, but
not limited to, any obligation to pay damages for a breach of any obligation of
the Pledgor or PRC Company under the Loan Agreement or the Service Agreement or
the License Agreement (as applicable), are paid, the Pledgor is willing to
pledge all the Equity Interest (as defined below) in PRC Company to the Pledgee
as security for the above-mentioned obligations of the Pledgor and PRC Company
(collectively, the “Secured Obligations”).

 





 

 

In order to set forth each Party’s rights and obligations, the Pledgee and the
Pledgor through mutual negotiations hereby enter into this Agreement based upon
the following terms:

 

1. Definitions

 

Unless otherwise provided in this Agreement, the following terms shall have the
following meanings:

 

  1.1 “Pledge” means the full content of Section 2 hereunder.      

  1.2 “Equity Interest” means all the equity interest in PRC Company held by the
Pledgor (including all present and future rights and benefits based on such
equity interests), and any additional equity interests in PRC Company acquired
by the Pledgor subsequent to the date hereof. For the avoidance of any doubt, on
the date hereof, the Pledgor holds a 99% equity interests (amounting to RMB
49,500,000) in PRC Company.      

  1.3 “Event of Default” means any event in accordance with Section 6 hereunder.
     

  1.4 “Notice of Default” means the notice of default issued by the Pledgee in
accordance with this Agreement.      

2. Pledge    

  2.1 The Pledgor hereby pledges, and if required, transfers and assigns all his
rights, titles and interests in the Equity Interest in PRC Company to the
Pledgee as security for all of the Secured Obligations (the “Pledge”) of an
amount up to the Maximum Amount (as defined below), and grant a first priority
security interest in all rights, titles and interests that he has or may at any
time hereafter acquire in and to the Equity Interest, together with all equity
or other ownership interests representing a dividend on the Equity Interest, a
distribution or return of capital upon or in respect of such Equity Interest,
any subscription, first refusal, pre-emptive or other purchase rights with
respect to or arising from such Equity Interest, any voting rights with respect
to such Equity Interest or any other interest in PRC Company which, by reason of
notice or lapse of time or the occurrence of other events, may be converted into
a direct equity interest in PRC Company, and all proceeds of the foregoing
(collectively, the “Pledged Collateral”).      

  2.1.1 The Parties understand and agree that the monetary valuation arising
from, relating to or in connection with the Secured Obligations shall be a
variable and floating valuation until the Settlement Date (as defined below).
Therefore, based on the reasonable assessment and evaluation by the Pledgor and
the Pledgee of the Secured Obligations and the Pledged Collateral, the Pledgor
and the Pledgee mutually acknowledge and agree that the Pledge shall aggregately
secure the Secured Obligations for a maximum amount of RMB 49,500,000 (the
“Maximum Amount”) prior to the Settlement Date.           The Pledgor and the
Pledgee may, taking into account the fluctuation in the monetary value of the
Secured Obligations and the Pledged Collateral, adjust the Maximum Amount based
on mutual agreement by amending and supplementing this Agreement, from time to
time, prior to the Settlement Date.

 





 

 

  2.1.2 Upon the occurrence of any of the events below (each an “Event of
Settlement”), the Secured Obligations shall be fixed at a value of the sum of
all Secured Obligations that are due, outstanding and payable to the Pledgee on
or immediately prior to the date of such occurrence (the “Fixed Obligations”):  
   

  (a) any or all of the Loan Agreement, Service Agreement, License Agreement or
the Option Agreement expires or is terminated pursuant to the stipulations
thereunder;      

  (b) the occurrence of an Event of Default pursuant to Section 6 that is not
resolved, which results in the Pledgee serving a Notice of Default to the
Pledgor pursuant to Section 6.3;      

  (c) the Pledgee reasonably determines (having made due enquiries) that the
Pledgor and/or PRC Company is insolvent or could potentially be made insolvent;
or      

  (d) any other event that requires the settlement of the Secured Obligations in
accordance with relevant laws of the PRC.      

  2.2 For the avoidance of doubt, the day of the occurrence of an Event of
Settlement shall be the settlement date (the “Settlement Date”). On or after the
Settlement Date, the Pledgee shall be entitled, at the election of the Pledgee,
to enforce the Pledge in accordance with Section 7.      

  2.3 The Pledgee is entitled to collect dividends or other distributions, if
any, arising from the Equity Interest during the Term of the Pledge (as defined
below).      

3. Effectiveness, Scope and Term of Pledge    

  3.1 The Pledgor shall, promptly after the execution of this Agreement, but in
no event later than 20 days from the date of this Agreement, register this
Agreement and the Pledge hereunder with the State Administration for Industry
and Commerce of the PRC or its competent local counterpart (the “AIC”). The
Pledgor shall deliver to the Pledgee a copy of the registration or filing
certificate from the AIC within 7 days from the date of submission of the
application for registration of this Agreement and Pledge with the AIC.      

  3.2 The Pledge shall be effective upon the registration of the Pledge with the
AIC in accordance with Section 3.1 above. The term of the Pledge shall commence
on the date when the Pledge is registered with the AIC and shall expire on the
earlier of (1) the date on which all outstanding Secured Obligations are paid in
full or otherwise satisfied (as applicable); (2) the Pledgee enforces the Pledge
pursuant to the terms and conditions hereof, to satisfy its rights under the
Secured Obligations and Pledged Collateral in full; or (3) the Pledgor completes
his transfer of all Equity Interest to a third party (individual or legal
entity) pursuant to the Option Agreement and no longer holds any Equity Interest
in PRC Company (the “Term of the Pledge”).      

4. Representations and Warranties of the Pledgor

 

The Pledgor hereby makes the following representations and warranties to the
Pledgee and confirms that the Pledgee executes this Agreement in reliance on
such representations and warranties:

 

  4.1 The Pledgor is the legal owner of the Equity Interest that has been
registered in his name, and is entitled to create a pledge on such Equity
Interest.      

  4.2 None of the Pledged Collateral or the Pledge will be interfered with by
any other pledgee at any time once the Pledgee exercises the rights of the
Pledge in accordance with this Agreement.

 





 

 

  4.3 The Pledgee shall be entitled to dispose or assign the Pledge in
accordance with the relevant laws and this Agreement.      

  4.4 All necessary authorizations have been obtained for the execution and
performance of this Agreement by the Pledgor and the execution and performance
of this Agreement by the Pledgor does not violate any applicable laws or
regulations. The execution of this Agreement by the Pledgor represents that
he/she is entitled to acquire the legal authorization.      

  4.5 The Pledgor warrants that there is no on-going civil, administrative or
criminal litigation or administrative punishment or arbitration related to the
Equity Interest and is not aware of any such action pending or likely to be
pending in the future as of the date of this Agreement.      

  4.6 There are no outstanding taxes, fees or undecided legal procedures related
to the Equity Interest as of the date of this Agreement.      

  4.7 Each stipulation hereunder is the expression of each Party’s true
intention and shall be binding upon all the Parties.      

5. Covenants of the Pledgor    

  5.1 The Pledgor covenants to the Pledgee that he shall:      

  5.1.1 not transfer or assign the Equity Interest, or create or permit to be
created any pledge, lien, charge, mortgage, encumbrance, option, security or
other interest in or over the Equity Interest that has been registered in his
name, other than the Pledge created hereunder and the option granted under the
Option Agreement, without the prior written consent from the Pledgee;      

  5.1.2 comply with and implement laws and regulations with respect to the
pledge of rights, present to the Pledgee the notices, orders or suggestions with
respect to the Pledge issued or made by the competent authority within 5 days
upon receiving such notices, orders or suggestions and take actions in
accordance with the reasonable instructions of the Pledgee; and      

  5.1.3 timely notify the Pledgee of any events or any received notices (i)
which may affect the Equity Interest or any part of the Pledgee’s rights, (ii)
which may change the Pledgor’s guarantees, covenants or obligations under this
Agreement or (iii) which may affect the Pledgor’s performance of his obligations
under this Agreement, and take actions in accordance with the reasonable
instructions of the Pledgee.      

  5.2 The Pledgor agrees that the Pledgee’s right of exercising the Pledge under
this Agreement shall not be suspended or hampered by the Pledgor or any
successors of the Pledgor or any person authorized by the Pledgor.      

  5.3 The Pledgor covenants to the Pledgee that in order to protect or perfect
the security over the Secured Obligations, the Pledgor shall (i) execute in good
faith and cause other parties who have interests in the Pledge to execute all
the forms, instruments, agreements (including those required for the
registration and de-registration of the Pledge with the AIC), and/or (ii) take
actions and cause other parties who have interests in the Pledge to take actions
as required by the Pledgee and (iii) allow the Pledgee to exercise the rights
and authorization vested in the Pledgee under this Agreement.

 





 

 

  5.4 The Pledgor agrees to promptly make or cause to be made any filings or
records, give or cause to be given any notices and take or cause to be taken any
other actions as may be necessary under the laws of the PRC, to perfect the
Pledge of the Pledged Collateral, including the registration with the AIC set
forth in Section 3.1.      

  5.5 The Pledgor covenants to the Pledgee that he will comply with and perform
all the guarantees, covenants, agreements, representations and conditions for
the benefits of the Pledgee. The Pledgor shall compensate for all the losses
suffered by the Pledgee for such Pledgor’s failure to perform or fully perform
his guarantees, covenants, agreements, representations or conditions.      

6. Events of Default    

  6.1 Each of the following shall constitute an Event of Default:      

  6.1.1 PRC Company or the Pledgor fails to make full and timely payment of any
amounts due under the Secured Obligations as required under the Service
Agreement, License Agreement, Loan Agreement or Option Agreement, or an event of
default (as defined and stipulated in those agreements) has occurred and is
continuing;      

  6.1.2 the Pledgor makes or has made any misleading or untrue representations
or warranties under Section 4, or is in violation of any of the representations
and warranties under Section 4;      

  6.1.3 the Pledgor breaches any of the covenants under Section 5;      

  6.1.4 the Pledgor breaches any other covenants, undertakings or obligations of
the Pledgor sets forth herein;      

  6.1.5 the Pledgor is unable to perform his obligations under this Agreement
due to the separation or merger of PRC Company with other third parties or for
any other reason;      

  6.1.6 the Pledgor relinquishes all or any part of the Pledged Collateral or
transfers or assigns all or any part of the Pledged Collateral without the prior
written consent of the Pledgee (except the transfers or assigns permitted under
the Option Agreement);      

  6.1.7 any indebtedness, guarantee or other obligation of the Pledgor, whether
pursuant to a contract or otherwise, (i) is accelerated as a result of a default
thereunder and is required to be repaid or performed prior to the due date; or
(ii) has become due and is not repaid or performed when due which, in the
Pledgee’s reasonable view, has materially adversely affected the Pledgor’s
ability to perform his obligations under this Agreement;      

  6.1.8 this Agreement is illegal as a result of any applicable laws or the
Pledgor is restricted from continuing to perform his obligations under this
Agreement;      

  6.1.9 any approval, permit, license or authorization from any applicable
governmental entity (or registration or filing procedure) required for PRC
Company to provide Internet games, culture activities in the PRC is withdrawn,
suspended, invalidated or materially amended;

 





 

 

  6.1.10 any approval, permit, license or authorization from any applicable
government authority required to perform this Agreement or make this Agreement
enforceable, legal and valid is withdrawn, suspended, invalidated or materially
amended; or      

  6.1.11 any property owned by the Pledgor is altered or damaged which, in the
Pledgee’s reasonable view, has materially adversely affected the Pledgor’s
ability to perform his obligations under this Agreement.      

  6.2 The Pledgor shall immediately give a written notice to the Pledgee if the
Pledgor is aware or finds that any event set forth in Section 6.1 or any events
that may result in the foregoing events have occurred or are occurring.      

  6.3 Unless an Event of Default set forth in Section 6.1 has been rectified to
the Pledgee’s satisfaction, the Pledgee, at any time the event of default occurs
or thereafter, may give a written notice of default to the Pledgor, and require
such Pledgor, at the discretion of the Pledgee, to immediately make full payment
of the outstanding amounts payable under the Loan Agreements, Service Agreement,
License Agreement, and/or Option Agreements, and other payables, or dispose of
the Pledge in accordance with Section 7 herein.      

7. Exercise of the Rights of the Pledge    

  7.1 The Pledgor shall not transfer or assign the Pledged Collateral without
prior written approval from the Pledgee prior to the full settlement and
fulfillment of the Secured Obligations.      

  7.2 The Pledgee shall give a notice of exercise relating to the Pledge to the
Pledgor and dispose of the Pledge at any time after the occurrence of Event of
Settlement.      

  7.3 Subject to Section 6.3, the Pledgee may exercise the right to dispose of
the Pledge at any time when the Pledgee gives a notice of exercise in accordance
with Section 6.3 or thereafter.      

  7.4 The Pledgee is entitled to have priority in receiving payment by the
evaluation or proceeds from the auction or sale of whole or part of the Pledged
Collateral in accordance with legal procedures until the outstanding Secured
Obligation or other monetary obligations payable by the Pledgor and/or PRC
Company is fully paid, repaid or otherwise settled.      

  7.5 The Pledgor shall not hinder the Pledgee from disposing the Pledge in
accordance with this Agreement and shall give necessary assistance so that the
Pledgee could realize its Pledge.      

8. Transfer or Assignment    

  8.1 The Pledgor shall not donate or transfer his rights and obligations herein
to any third party without prior written consent from the Pledgee.      

  8.2 This Agreement shall be binding upon the Pledgor and his successors and be
effective to the Pledgee and each of its successor and assignee.      

 





 

 



  8.3 The Pledgee may transfer all Secured Obligations and his right to the
Pledge to any third party at any time. In this case, the assignee shall enjoy
and undertake the same rights and obligations herein of the Pledgee as if the
assignee is a party hereto. When the Pledgee transfers or assigns the Secured
Obligations and its rights to the Pledge, at the request of the Pledgee, the
Pledgor shall execute the relevant agreements and/or documents with respect to
such transfer or assignment.

  

  8.4 After a change to the Pledgee resulting from a transfer or assignment, the
new parties to the pledge shall re-execute a pledge contract.      

9. Term and Termination       This Agreement shall be effective upon its being
signed by the Parties hereunder. Notwithstanding the foregoing, the Pledge (as
defined in Section 2.1) shall only come into effect in accordance with Section 3
of this Agreement.       This Agreement shall not be terminated until the Term
of the Pledge expires pursuant to Section 3 herein.



 

10. Force Majeure    

  10.1 If this Agreement is delayed in or prevented from performing in the Event
of Force Majeure, only within the limitation of such delay or prevention, the
affected Party is absolved from any liability under this Agreement. Force
Majeure, which includes acts of governments, acts of nature, fire, explosion,
geographic change, flood, earthquake, tide, lightning, war, means any unforeseen
events beyond the prevented Party’s reasonable control and cannot be prevented
with reasonable care. However, any shortage of credit, capital or finance shall
not be regarded as an event beyond a Party’s reasonable control. The Party
affected by Force Majeure who claims for exemption from performing any
obligations under this Agreement or under any Section herein shall notify the
other party of such exemption promptly and advise him of the steps to be taken
for completion of the performance.      

  10.2 The Party affected by Force Majeure shall not assume any liability under
this Agreement. However, subject to the Party affected by Force Majeure having
taken its reasonable and practicable efforts to perform this Agreement, the
Party claiming for exemption of the liabilities may only be exempted from
performing such liability as within limitation of the part performance delayed
or prevented by Force Majeure. Once causes for such exemption of liabilities are
rectified and remedied, both parties agree to resume performance of this
Agreement with their best efforts.      

11. Applicable Law and Dispute Resolution    

  11.1 The execution, validity, performance and interpretation of this Agreement
shall be governed by and construed in accordance with the laws of the PRC.      

  11.2 The Parties shall strive to settle any dispute arising from the
interpretation or performance through friendly consultation. In case no
settlement can be reached through consultation, each Party can submit such
matter to China International Economic and Trade Arbitration Commission for
arbitration. The arbitration shall follow the then current rules of the
commission, and the arbitration proceedings shall be conducted in Chinese and
shall take place in Beijing. The arbitration award shall be final and binding
upon the Parties. This article shall not be affected by the termination or
elimination of this Agreement.      

  11.3 In case of any disputes arising out of the interpretation and performance
of this Agreement or any pending arbitration of such dispute, each Party shall
continue to perform their obligations under this Agreement, except for the
matters in dispute.

 





 

 

12. Notice

 

Any notice or correspondence, which is given by the Party as stipulated
hereunder, shall be in Chinese and English writing and shall be delivered in
person or by registered or prepaid mail or recognized express service, or be
transmitted by telex or facsimile to the following addresses:

 

PLEDGEE   : Shanghai Renren Automobile Technology Co., Ltd. Address   : Room
917-918,No 328,Jiajian Road, Jiading District, Shanghai, China Fax   :
86-10-64362600 Tele   : 86-10-84481818 Addressee   : Liu Jian

 

PLEDGOR:     Ren Jintao Address   : No.222 of Third Floor, No.33 of Beiwaxili,
Haidian District, Beijing, China Fax   : 86-10-64362600 Tele   : 86-10-84481818
       

 

13. Appendices

 

The appendices to this Agreement constitute an integral part of this Agreement.

 

14. Waiver

 

The Pledgee’s non-exercise or delay in exercise of any rights, remedies, power
or privileges hereunder shall not be deemed as the waiver of such rights,
remedies, power or privileges. Any single or partial exercise of the rights,
remedies, power and privileges shall not exclude the Pledgee from exercising any
other rights, remedies, power and privileges. The rights, remedies, power and
privileges hereunder are accumulative and shall not exclude the application of
any other rights, remedies, power and privileges stipulated by laws.

 

15. Miscellaneous    

  15.1 Any amendments, modifications or supplements to this Agreement shall be
in writing and come into effect upon being executed and sealed by the Parties
hereto.      

  15.2 In case any terms and stipulations in this Agreement are regarded as
illegal or cannot be performed in accordance with the applicable law, such terms
and stipulations shall be deemed to ineffective and not enforceable within the
scope governed by the applicable law, and the remaining stipulations will remain
effective.

     

[The space below is intentionally left blank.]

 

 

 

 

(This page is a signature page of this Equity Interest Pledge Agreement)

 

PLEDGEE: Shanghai Renren Automobile Technology Co., Ltd.



(Company Seal)

 



By: /s/ Liu Jian   Authorized Representative: Liu Jian  

  

PLEDGOR: Ren Jintao

 



By: /s/ Ren Jintao  

  



 

 

EQUITY INTEREST PLEDGE AGREEMENT

 

This Equity Interest Pledge Agreement (this “Agreement”) is entered in Beijing,
the People’s Republic of China (“PRC”, excluding the Hong Kong Special
Administrative Region, the Macao Special Administrative Region and Taiwan, for
the purposes of this Agreement) and dated August 18, 2017 by and between the
following parties:

 

(1)PLEDGEE: Shanghai Renren Automobile Technology Co., Ltd.



Registered Address: Room 917-918,No 328,Jiajian Road, Jiading District,
Shanghai, China Representative: Liu Jian



 

and

 

(2) PLEDGOR: Yi Rui



PRC Identification Card No: 110105196905084166



Residential Address: No.604 of Third Floor, No.22 of Beiwaxili, Haidian
District, Beijing, China

 

(individually a “Party” and collectively the “Parties”)

 

WHEREAS:

 

A. Yi Rui is a PRC citizen, and owns 1% equity interest in Shanghai Jieying
Automobile Sale Co. Ltd (上海捷盈汽車銷售有限公司) (“PRC Company”).

 

B. PRC company is a company registered in Shanghai, PRC engaging in the business
of sales of automobiles.

 

C. The Pledgor and the Pledgee entered into a Loan Agreement on August 18, 2017,
pursuant to which the Pledgee extended a loan in the amount of RMB 500,000(the
“Loan”) to the Pledgor (the “Loan Agreement”).

 

D.

The Pledgee, a wholly foreign-owned company registered in Shanghai, PRC, has
been licensed by the PRC relevant government authority to carry out the business
of automotive technology, Internet Information Technology, etc.





 



E. Simultaneous with the execution of this Agreement, the Pledgor has also
entered into an Equity Option Agreement with the Pledgee, pursuant to which the
Pledgor grants to the Pledgee an exclusive right to purchase the Equity Interest
(as defined below) at any time upon satisfaction of various requirements under
the PRC law (the “Option Agreement”).

 

F. In order to ensure that (i) the Pledgor repays the Loan under the Loan
Agreement; (ii) the Pledgee collects Service Fees under the Service Agreement
and License Fees under the License Agreement from PRC Company, (iii) the
Pledgor’s other obligations under the Option Agreement is fulfilled, and (iv)
all other debts, monetary liabilities or other payment obligations owed to the
Pledgee by the Pledgor and/or PRC Company, arising under or in relation to the
Service Agreement or the Loan Agreement, or the License Agreement including, but
not limited to, any obligation to pay damages for a breach of any obligation of
the Pledgor or PRC Company under the Loan Agreement or the Service Agreement or
the License Agreement (as applicable), are paid, the Pledgor is willing to
pledge all the Equity Interest (as defined below) in PRC Company to the Pledgee
as security for the above-mentioned obligations of the Pledgor and PRC Company
(collectively, the “Secured Obligations”).

 







 

In order to set forth each Party’s rights and obligations, the Pledgee and the
Pledgor through mutual negotiations hereby enter into this Agreement based upon
the following terms:

 

1. Definitions

Unless otherwise provided in this Agreement, the following terms shall have the
following meanings:

 

  1.1 “Pledge” means the full content of Section 2 hereunder.

 

  1.2 “Equity Interest” means all the equity interest in PRC Company held by the
Pledgor (including all present and future rights and benefits based on such
equity interests), and any additional equity interests in PRC Company acquired
by the Pledgor subsequent to the date hereof. For the avoidance of any doubt, on
the date hereof, the Pledgor holds a 99% equity interests (amounting to RMB
500,000) in PRC Company.

 

  1.3 “Event of Default” means any event in accordance with Section 6 hereunder.

 

  1.4 “Notice of Default” means the notice of default issued by the Pledgee in
accordance with this Agreement.



 

2. Pledge

 

  2.1 The Pledgor hereby pledges, and if required, transfers and assigns all his
rights, titles and interests in the Equity Interest in PRC Company to the
Pledgee as security for all of the Secured Obligations (the “Pledge”) of an
amount up to the Maximum Amount (as defined below), and grant a first priority
security interest in all rights, titles and interests that he has or may at any
time hereafter acquire in and to the Equity Interest, together with all equity
or other ownership interests representing a dividend on the Equity Interest, a
distribution or return of capital upon or in respect of such Equity Interest,
any subscription, first refusal, pre-emptive or other purchase rights with
respect to or arising from such Equity Interest, any voting rights with respect
to such Equity Interest or any other interest in PRC Company which, by reason of
notice or lapse of time or the occurrence of other events, may be converted into
a direct equity interest in PRC Company, and all proceeds of the foregoing
(collectively, the “Pledged Collateral”).

 

  2.1.1 The Parties understand and agree that the monetary valuation arising
from, relating to or in connection with the Secured Obligations shall be a
variable and floating valuation until the Settlement Date (as defined below).
Therefore, based on the reasonable assessment and evaluation by the Pledgor and
the Pledgee of the Secured Obligations and the Pledged Collateral, the Pledgor
and the Pledgee mutually acknowledge and agree that the Pledge shall aggregately
secure the Secured Obligations for a maximum amount of RMB 500,000 (the “Maximum
Amount”) prior to the Settlement Date.

 

    The Pledgor and the Pledgee may, taking into account the fluctuation in the
monetary value of the Secured Obligations and the Pledged Collateral, adjust the
Maximum Amount based on mutual agreement by amending and supplementing this
Agreement, from time to time, prior to the Settlement Date.

 











 

  2.1.2 Upon the occurrence of any of the events below (each an “Event of
Settlement”), the Secured Obligations shall be fixed at a value of the sum of
all Secured Obligations that are due, outstanding and payable to the Pledgee on
or immediately prior to the date of such occurrence (the “Fixed Obligations”):

 

  (a) any or all of the Loan Agreement, Service Agreement, License Agreement or
the Option Agreement expires or is terminated pursuant to the stipulations
thereunder;

 

  (b) the occurrence of an Event of Default pursuant to Section 6 that is not
resolved, which results in the Pledgee serving a Notice of Default to the
Pledgor pursuant to Section 6.3;

 

  (c) the Pledgee reasonably determines (having made due enquiries) that the
Pledgor and/or PRC Company is insolvent or could potentially be made insolvent;
or

 

  (d) any other event that requires the settlement of the Secured Obligations in
accordance with relevant laws of the PRC.

 

  2.2 For the avoidance of doubt, the day of the occurrence of an Event of
Settlement shall be the settlement date (the “Settlement Date”). On or after the
Settlement Date, the Pledgee shall be entitled, at the election of the Pledgee,
to enforce the Pledge in accordance with Section 7.

 

  2.3 The Pledgee is entitled to collect dividends or other distributions, if
any, arising from the Equity Interest during the Term of the Pledge (as defined
below).

 

3. Effectiveness, Scope and Term of Pledge

 

  3.1 The Pledgor shall, promptly after the execution of this Agreement, but in
no event later than 20 days from the date of this Agreement, register this
Agreement and the Pledge hereunder with the State Administration for Industry
and Commerce of the PRC or its competent local counterpart (the “AIC”). The
Pledgor shall deliver to the Pledgee a copy of the registration or filing
certificate from the AIC within 7 days from the date of submission of the
application for registration of this Agreement and Pledge with the AIC.

 

  3.2 The Pledge shall be effective upon the registration of the Pledge with the
AIC in accordance with Section 3.1 above. The term of the Pledge shall commence
on the date when the Pledge is registered with the AIC and shall expire on the
earlier of (1) the date on which all outstanding Secured Obligations are paid in
full or otherwise satisfied (as applicable); (2) the Pledgee enforces the Pledge
pursuant to the terms and conditions hereof, to satisfy its rights under the
Secured Obligations and Pledged Collateral in full; or (3) the Pledgor completes
his transfer of all Equity Interest to a third party (individual or legal
entity) pursuant to the Option Agreement and no longer holds any Equity Interest
in PRC Company (the “Term of the Pledge”).

 

4. Representations and Warranties of the Pledgor

 

The Pledgor hereby makes the following representations and warranties to the
Pledgee and confirms that the Pledgee executes this Agreement in reliance on
such representations and warranties:

 

  4.1 The Pledgor is the legal owner of the Equity Interest that has been
registered in his name, and is entitled to create a pledge on such Equity
Interest.

 

  4.2 None of the Pledged Collateral or the Pledge will be interfered with by
any other pledgee at any time once the Pledgee exercises the rights of the
Pledge in accordance with this Agreement.

 







 

  4.3 The Pledgee shall be entitled to dispose or assign the Pledge in
accordance with the relevant laws and this Agreement.

 

  4.4 All necessary authorizations have been obtained for the execution and
performance of this Agreement by the Pledgor and the execution and performance
of this Agreement by the Pledgor does not violate any applicable laws or
regulations. The execution of this Agreement by the Pledgor represents that
he/she is entitled to acquire the legal authorization.

 

  4.5 The Pledgor warrants that there is no on-going civil, administrative or
criminal litigation or administrative punishment or arbitration related to the
Equity Interest and is not aware of any such action pending or likely to be
pending in the future as of the date of this Agreement.

 

  4.6 There are no outstanding taxes, fees or undecided legal procedures related
to the Equity Interest as of the date of this Agreement.

 

  4.7 Each stipulation hereunder is the expression of each Party’s true
intention and shall be binding upon all the Parties.

 

5. Covenants of the Pledgor

 

  5.1 The Pledgor covenants to the Pledgee that he shall:

 

  5.1.1 not transfer or assign the Equity Interest, or create or permit to be
created any pledge, lien, charge, mortgage, encumbrance, option, security or
other interest in or over the Equity Interest that has been registered in his
name, other than the Pledge created hereunder and the option granted under the
Option Agreement, without the prior written consent from the Pledgee;

 

  5.1.2 comply with and implement laws and regulations with respect to the
pledge of rights, present to the Pledgee the notices, orders or suggestions with
respect to the Pledge issued or made by the competent authority within 5 days
upon receiving such notices, orders or suggestions and take actions in
accordance with the reasonable instructions of the Pledgee; and

 

  5.1.3 timely notify the Pledgee of any events or any received notices (i)
which may affect the Equity Interest or any part of the Pledgee’s rights, (ii)
which may change the Pledgor’s guarantees, covenants or obligations under this
Agreement or (iii) which may affect the Pledgor’s performance of his obligations
under this Agreement, and take actions in accordance with the reasonable
instructions of the Pledgee.

 

  5.2 The Pledgor agrees that the Pledgee’s right of exercising the Pledge under
this Agreement shall not be suspended or hampered by the Pledgor or any
successors of the Pledgor or any person authorized by the Pledgor.

 

  5.3 The Pledgor covenants to the Pledgee that in order to protect or perfect
the security over the Secured Obligations, the Pledgor shall (i) execute in good
faith and cause other parties who have interests in the Pledge to execute all
the forms, instruments, agreements (including those required for the
registration and de-registration of the Pledge with the AIC), and/or (ii) take
actions and cause other parties who have interests in the Pledge to take actions
as required by the Pledgee and (iii) allow the Pledgee to exercise the rights
and authorization vested in the Pledgee under this Agreement.

 







 

  5.4 The Pledgor agrees to promptly make or cause to be made any filings or
records, give or cause to be given any notices and take or cause to be taken any
other actions as may be necessary under the laws of the PRC, to perfect the
Pledge of the Pledged Collateral, including the registration with the AIC set
forth in Section 3.1.

 

  5.5 The Pledgor covenants to the Pledgee that he will comply with and perform
all the guarantees, covenants, agreements, representations and conditions for
the benefits of the Pledgee. The Pledgor shall compensate for all the losses
suffered by the Pledgee for such Pledgor’s failure to perform or fully perform
his guarantees, covenants, agreements, representations or conditions.

 

6. Events of Default

 

  6.1 Each of the following shall constitute an Event of Default:

 

  6.1.1 PRC Company or the Pledgor fails to make full and timely payment of any
amounts due under the Secured Obligations as required under the Service
Agreement, License Agreement, Loan Agreement or Option Agreement, or an event of
default (as defined and stipulated in those agreements) has occurred and is
continuing;

 

6.1.2the Pledgor makes or has made any misleading or untrue representations or
warranties under Section 4, or is in violation of any of the representations and
warranties under Section 4;

 

6.1.3the Pledgor breaches any of the covenants under Section 5;

 

6.1.4the Pledgor breaches any other covenants, undertakings or obligations of
the Pledgor sets forth herein;

 

6.1.5the Pledgor is unable to perform his obligations under this Agreement due
to the separation or merger of PRC Company with other third parties or for any
other reason;

 

6.1.6the Pledgor relinquishes all or any part of the Pledged Collateral or
transfers or assigns all or any part of the Pledged Collateral without the prior
written consent of the Pledgee (except the transfers or assigns permitted under
the Option Agreement);

 

6.1.7any indebtedness, guarantee or other obligation of the Pledgor, whether
pursuant to a contract or otherwise, (i) is accelerated as a result of a default
thereunder and is required to be repaid or performed prior to the due date; or
(ii) has become due and is not repaid or performed when due which, in the
Pledgee’s reasonable view, has materially adversely affected the Pledgor’s
ability to perform his obligations under this Agreement;

 

6.1.8this Agreement is illegal as a result of any applicable laws or the Pledgor
is restricted from continuing to perform his obligations under this Agreement;

 

6.1.9any approval, permit, license or authorization from any applicable
governmental entity (or registration or filing procedure) required for PRC
Company to provide Internet games, culture activities in the PRC is withdrawn,
suspended, invalidated or materially amended;

 





 



6.1.10any approval, permit, license or authorization from any applicable
government authority required to perform this Agreement or make this Agreement
enforceable, legal and valid is withdrawn, suspended, invalidated or materially
amended; or

 

6.1.11any property owned by the Pledgor is altered or damaged which, in the
Pledgee’s reasonable view, has materially adversely affected the Pledgor’s
ability to perform his obligations under this Agreement.

 

  6.2 The Pledgor shall immediately give a written notice to the Pledgee if the
Pledgor is aware or finds that any event set forth in Section 6.1 or any events
that may result in the foregoing events have occurred or are occurring.

 

  6.3 Unless an Event of Default set forth in Section 6.1 has been rectified to
the Pledgee’s satisfaction, the Pledgee, at any time the event of default occurs
or thereafter, may give a written notice of default to the Pledgor, and require
such Pledgor, at the discretion of the Pledgee, to immediately make full payment
of the outstanding amounts payable under the Loan Agreements, Service Agreement,
License Agreement, and/or Option Agreements, and other payables, or dispose of
the Pledge in accordance with Section 7 herein.

 

7. Exercise of the Rights of the Pledge

 

  7.1 The Pledgor shall not transfer or assign the Pledged Collateral without
prior written approval from the Pledgee prior to the full settlement and
fulfillment of the Secured Obligations.

 

  7.2 The Pledgee shall give a notice of exercise relating to the Pledge to the
Pledgor and dispose of the Pledge at any time after the occurrence of Event of
Settlement.

 

  7.3 Subject to Section 6.3, the Pledgee may exercise the right to dispose of
the Pledge at any time when the Pledgee gives a notice of exercise in accordance
with Section 6.3 or thereafter.

 

  7.4 The Pledgee is entitled to have priority in receiving payment by the
evaluation or proceeds from the auction or sale of whole or part of the Pledged
Collateral in accordance with legal procedures until the outstanding Secured
Obligation or other monetary obligations payable by the Pledgor and/or PRC
Company is fully paid, repaid or otherwise settled.

 

  7.5 The Pledgor shall not hinder the Pledgee from disposing the Pledge in
accordance with this Agreement and shall give necessary assistance so that the
Pledgee could realize its Pledge.

 

8. Transfer or Assignment

 

  8.1 The Pledgor shall not donate or transfer his rights and obligations herein
to any third party without prior written consent from the Pledgee.

 

  8.2 This Agreement shall be binding upon the Pledgor and his successors and be
effective to the Pledgee and each of its successor and assignee.

 

  8.3 The Pledgee may transfer all Secured Obligations and his right to the
Pledge to any third party at any time. In this case, the assignee shall enjoy
and undertake the same rights and obligations herein of the Pledgee as if the
assignee is a party hereto. When the Pledgee transfers or assigns the Secured
Obligations and its rights to the Pledge, at the request of the Pledgee, the
Pledgor shall execute the relevant agreements and/or documents with respect to
such transfer or assignment.

 







 

  8.4 After a change to the Pledgee resulting from a transfer or assignment, the
new parties to the pledge shall re-execute a pledge contract.

 

9. Term and Termination

 

  This Agreement shall be effective upon its being signed by the Parties
hereunder. Notwithstanding the foregoing, the Pledge (as defined in Section 2.1)
shall only come into effect in accordance with Section 3 of this Agreement.

 

  This Agreement shall not be terminated until the Term of the Pledge expires
pursuant to Section 3 herein.

 





10. Force Majeure

 

  10.1 If this Agreement is delayed in or prevented from performing in the Event
of Force Majeure, only within the limitation of such delay or prevention, the
affected Party is absolved from any liability under this Agreement. Force
Majeure, which includes acts of governments, acts of nature, fire, explosion,
geographic change, flood, earthquake, tide, lightning, war, means any unforeseen
events beyond the prevented Party’s reasonable control and cannot be prevented
with reasonable care. However, any shortage of credit, capital or finance shall
not be regarded as an event beyond a Party’s reasonable control. The Party
affected by Force Majeure who claims for exemption from performing any
obligations under this Agreement or under any Section herein shall notify the
other party of such exemption promptly and advise him of the steps to be taken
for completion of the performance.

 

  10.2 The Party affected by Force Majeure shall not assume any liability under
this Agreement. However, subject to the Party affected by Force Majeure having
taken its reasonable and practicable efforts to perform this Agreement, the
Party claiming for exemption of the liabilities may only be exempted from
performing such liability as within limitation of the part performance delayed
or prevented by Force Majeure. Once causes for such exemption of liabilities are
rectified and remedied, both parties agree to resume performance of this
Agreement with their best efforts.

 

11. Applicable Law and Dispute Resolution

 

  11.1 The execution, validity, performance and interpretation of this Agreement
shall be governed by and construed in accordance with the laws of the PRC.

 

  11.2 The Parties shall strive to settle any dispute arising from the
interpretation or performance through friendly consultation. In case no
settlement can be reached through consultation, each Party can submit such
matter to China International Economic and Trade Arbitration Commission for
arbitration. The arbitration shall follow the then current rules of the
commission, and the arbitration proceedings shall be conducted in Chinese and
shall take place in Beijing. The arbitration award shall be final and binding
upon the Parties. This article shall not be affected by the termination or
elimination of this Agreement.

 

  11.3 In case of any disputes arising out of the interpretation and performance
of this Agreement or any pending arbitration of such dispute, each Party shall
continue to perform their obligations under this Agreement, except for the
matters in dispute.

 









 

12. Notice

 

  Any notice or correspondence, which is given by the Party as stipulated
hereunder, shall be in Chinese and English writing and shall be delivered in
person or by registered or prepaid mail or recognized express service, or be
transmitted by telex or facsimile to the following addresses:



 

PLEDGEE : Shanghai Renren Automobile Technology Co., Ltd. Address : Room
917-918, No 328, Jiajian Road, Jiading District, Shanghai, China Fax :
86-10-64362600 Tele : 86-10-84481818 Addressee : Liu Jian

 

PLEDGOR: Yi Rui



Address : No.604 of Third Floor, No.22 of Beiwaxili, Haidian District, Beijing,
China Fax : 86-10-64362600 Tele : 86-10-84481818

 

13. Appendices



 

The appendices to this Agreement constitute an integral part of this Agreement.

 

14. Waiver

 

The Pledgee’s non-exercise or delay in exercise of any rights, remedies, power
or privileges hereunder shall not be deemed as the waiver of such rights,
remedies, power or privileges. Any single or partial exercise of the rights,
remedies, power and privileges shall not exclude the Pledgee from exercising any
other rights, remedies, power and privileges. The rights, remedies, power and
privileges hereunder are accumulative and shall not exclude the application of
any other rights, remedies, power and privileges stipulated by laws.

 

15. Miscellaneous

 

  15.1 Any amendments, modifications or supplements to this Agreement shall be
in writing and come into effect upon being executed and sealed by the Parties
hereto.

 

  15.2 In case any terms and stipulations in this Agreement are regarded as
illegal or cannot be performed in accordance with the applicable law, such terms
and stipulations shall be deemed to ineffective and not enforceable within the
scope governed by the applicable law, and the remaining stipulations will remain
effective.

 

[The space below is intentionally left blank.]

 





 

(This page is a signature page of this Equity Interest Pledge Agreement)

 

PLEDGEE: Shanghai Renren Automobile Technology Co., Ltd.



(Company Seal)

 

By:

/s/ Liu Jian 

  Authorized Representative: Liu Jian  

 

PLEDGOR: Yi Rui

 

By:

/s/ Yi Rui 

     

 





